          Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 1 of 24




                  IN THE UNITED STATES DISTRICT COURT FOR THE        FI LED
                                                             EASTUE.S. DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS              RN DISTRICT AR
                              (NORTHERN DMSION)

---------------------------------------------------- -----------x                Y   TA
                                                                                 BJ:----.~---,,~~~~
TYLER BAKER, individually, and on behalf of all
others similarly situated,
                                                                      Case No.   3 : 2 l - c.\/- (
                                    Plaintiff,
                                                                      CLASS ACTION COMPLAINT

                                                                      DEMAND FOR JURY TRIAL
         V.




WALMART, INC.,
                                                                    This case assigned to District Ju
                                                                    and to Magistrate Judge _ ___;Lli~~~---

                                    Defendant.
---------------------------------------------------------------x


                                     CLASS ACTION COMPLAINT

         Plaintiff, on behalf of himself and all others similarly situated, brings this class action suit

for damages and injunctive relief for purchasers of Baby Food Products (as defined herein) that

Defendant Walmart, Inc. ("Walmart") marketed and sold without disclosing that they were

tainted with arsenic, lead, cadmium, and mercury ("Toxic Heavy Metals") at levels above what

is considered safe for babies. Plaintiff alleges the following based upon personal information as

to allegations regarding himself, on the investigation of his counsel, and on information and

belief as to all other allegations.
           Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 2 of 24




                                        BACKGROUND

          1.   On February 4, 2021, the Subcommittee on Economic and Consumer Policy of

the U.S. House of Representatives (the "Subcommittee") released a Report 1 concluding that baby

food manufacturers, including Walmart, sold Baby Food Products containing concentrations of

inorganic arsenic, lead, cadmium, and mercury at levels above what is considered safe for babies.

          2.   Walmart does not disclose the Toxic Heavy Metal content of its foods on its

labels or in its marketing materials, nor does it warn consumers that its Baby Food Products may

contain potentially dangerous levels of Toxic Heavy Metals.

          3.   Plaintiff and the Class members purchased Baby Food Products manufactured and

sold by Walmart, unaware that Walmart products potentially contain Toxic Heavy Metals at

levels well above what is considered safe for babies. Had Walmart disclosed the Toxic Heavy

Metal content on its product labels, or otherwise warned that its products could contain levels of

Toxic Heavy Metals considered unsafe, neither Plaintiff nor any other reasonable consumer

would have purchased Walmart's products.

          4.   Plaintiff brings this class action on his own behalf and on behalf of other

purchasers of Walmart's Baby Food Products,2 to seek refunds and all other economic losses

suffered as a result of their purchases of Walmart's Baby Food Products, as well as injunctive

relief.



1 Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury,
Staff Report ("Report"), Subcommittee on Economic and Consumer Policy of the Committee on
Oversight and Reform, U.S. House of Representatives, at 11, February 4, 2021, available at
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff0/o20Report.pdf.
2 The term "Baby Food Products" refers to Baby Food Products that contain Toxic Heavy

Metals, including Baby Food Products purchased by Plaintiff. Plaintiff reserves the right to
amend this definition as his investigation continues and he has had an opportunity to conduct
discovery.
                                                 2
              Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 3 of 24




                                   JURISDICTION AND VENUE

         5.       This Court has original jurisdiction over this controversy pursuant to 28 U.S.C. §

1332(d). The amount in controversy in this class action exceeds $5,000,000, exclusive of interest

and costs, and there are numerous Class members who are citizens of states other than Walmart's

state of citizenship, and more than two-thirds of the Class members reside in states other than the

state in which this case is filed, and therefore any exemptions to jurisdiction under 28 U.S.C.

§1332(d)(2) do not apply.

         6.       This Court has personal jurisdiction over Walmart in this matter. Walmart is a

Delaware corporation, headquartered in Arkansas. Moreover, Walmart has been afforded due

process because it has, at all times relevant to this matter, individually or through its agents,

subsidiaries, officers and/or representatives, operated, conducted, engaged in and carried on a

business venture in this state, and/or marketed, advertised, distributed and/or sold products, and

caused injuries to Plaintiff and Class Members.

         7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Walmart

transacts substantial business and/or has agents within this District and have intentionally availed

itself of the laws and markets within this district.

                                              PARTIES

         8.       Plaintiff Tyler Baker is a resident of the State of Vermont. Mr. Baker purchased

Baby Food Products made by Defendant Walmart in the State of Vermont and the State of

Kentucky. 3



3   Mr. Baker purchased: organic green been medley vegetable puree; mango, banana & kale fruit
& veg puree; tropical burst fruit puree; berries & oats fruit puree; banana berry burst fruit puree;
just banana fruit puree; organic sweet potato, apple & grape fruit & veg puree; sweet potato &
cinnamon vegetable puree; white cheddar crunchers; mango; butternut squash; carrot; sweet


                                                   3
         Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 4 of 24




       9.      Defendant Walmart is a Delaware corporation with corporate headquarters in

Arkansas. Walmart sells Baby Food Products under the Parent's Choice brand. Walmart's Baby

Food Products are sold and purchased throughout the United States.

                                               FACTS

A.      Walmart Touts the Quality and Safety oflts Baby Food Products.

        10.    Few things are as precious as babies are to their parents and other caretakers.

Consumer research from The Nielsen Company shows that the "big three" attributes buyers look

for in a baby food product are a trusted brand, good infant nutrition, and the safety of the

products for consumption by children. 4

        11.    Consumers expect that baby food manufacturers will regard their children's health

and safety as paramount concerns when it comes to formulating their products, sourcing their

ingredients, and testing for safety, and that manufacturers will be transparent in their labelling

and marketing about what goes into their Baby Food Products. 5

        12.     Unsurprisingly, Walmart touts its Baby Food Products as being tested as safe for

babies, in compliance with government regulations, and as containing only safe ingredients. For

example, Walmart's website claims that, "Walmart's special range of products for baby has been

the choice of parents in American homes for years. What started as a line of baby formula is now

a complete baby collection specially selected with love and attention to this special time in your



potato little hearts puffed grain snack; blueberry little hearts puffed grain snack; little hearts
strawberry apple cereal snack; banana little hearts puffed grain snack; blueberry rice rusks
gluten-free baked rice snack; organic apple rice rusks gluten-free baked rice snack; organic
vanilla yogurt bites; and mixed berry yogurt bites.
4 OH, BABY! Trends in the Baby Food and Diaper Markets Around the World, at 17 (The

Nielsen Company, August 2015) https://www.nielsen.com/wp-
content/uploads/sites/3/2019/04/Global20Baby20Care20Report20Revised20FINAL-2.pdf
(accessed March 1, 2021).
5 Id.


                                                   4
          Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 5 of 24




family's life. With a trust and safety guarantee to make shopping for baby easy, Parent's Choice

takes care of everything little ones need ...." 6

        13.     However, Walmart's statements and marketing are incomplete, misleading and

deceptive with respect to the existence and concentrations of Toxic Heavy Metals in its products.

        14.     Walmart knows that Plaintiff and the other Class members lack the scientific

knowledge and resources necessary to test or assess whether the Baby Food Products they

purchase contain levels of Toxic Heavy Metals exceeding levels that are safe for babies and, as a

result, duped consumers into believing its products were safe.

B.      Walmart Sold Baby Food Products Tainted by Toxic Heavy Metals.

        15.     Scientists and child development experts have long known that childhood

exposure to Toxic Heavy Metals can cause a number of adverse neurological, cognitive, and

other developmental consequences. Many of these changes are irreversible, including permanent

losses in IQ, memory, and comprehension, as well as ADHD and behavioral problems that

persist into adulthood and result in reduced earning capacity.

        16.     The FDA cautions that Toxic Heavy metals have "no established health benefit"

and "even low levels of harmful metals from individual food sources, can sometimes add up to a

level of concem." 7




6 https://www.walmart.com/cp/parents-choice-baby-products/4549164. (last accessed July 6,
2021).
7 Report, pp. 9-10 (quoting "Food and Drug Administration, Metals and Your Food" (online at

www.fda.gov/food/chemicals-metals- pesticides-food/metals-and-your-food) (accessed Jan. 26,
2021)).
                                                    5
         Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 6 of 24




       17.     There is no level of Toxic Heavy Metal exposure that is considered acceptable for

babies. Child advocacy organizations such as Healthy Babies Bright Futures recommends a goal

of"no measurable amount" of Toxic Heavy Metals in Baby Food Products. 8

       18.     In November 2019, the U.S. House of Representatives' Subcommittee on

Economic and Consumer Policy of the Committee on Oversight and Reform ("Subcommittee"),

sought internal testing records and other documents from several baby food manufacturers,

including Walmart, to investigate concerns about heavy metals in baby foods.

       19.     Based on this investigation, the Subcommittee concluded that "commercial baby

foods contain dangerous levels of arsenic, lead, mercury, and cadmium. " 9

       20.     The Subcommittee further found that baby food manufacturers "knowingly sell

these products to unsuspecting parents, in spite of internal company standards and test results,

and without any warning labeling whatsoever." 10

       21.     The Subcommittee added that, "naturally occurring toxic heavy metal may not be

the only problem causing dangerous levels of toxic heavy metals in baby foods; rather, baby food

producers like Walmart" are compounding the problem by "adding ingredients that have high

levels of toxic heavy metals into their products, such as vitamin/mineral pre-mix." 11

       22.     The Subcommittee also criticized the industry's testing practices. 12




8 Report, pp. 13, 21, 29, &32) (citing Healthy Babies Bright Futures, What's in My Baby's Food?
A National Investigation Finds 95 Percent of Baby Foods Tested Contain Toxic Chemicals That
Lower Babies' IQ, Including Arsenic and Lead (Oct. 2019) (online at
www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
9 Report, p. 59.

io Id
11 Report, p. 56.

12 Report, p. 13.



                                                 6
          Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 7 of 24




        23.     According to the Subcommittee, Walmart failed to cooperate with its

investigation and refused to produce any documents showing its internal testing policies or

results. However, " ... independent testing has revealed the presence of toxic heavy metals in

[Walmart's] baby food." 13

        24.     The Subcommittee indicated that it was "greatly concerned" that Walmart "might

be obscuring the presence of even higher levels of toxic heavy metals in their baby food

products" than its competitors, because it refused to cooperate with the Subcommittee's

investigation. 14

        25.     Inorganic Arsenic. Regulation of inorganic arsenic in baby food is limited.

According to the Subcommittee Report, the FDA has set a maximum allowable level of 10 parts

per billion (ppb) for both bottled and tap water; however, there "is no established safe level for

consumption inorganic arsenic for babies." 15

        26.     The Subcommittee reported that independent testing showed that a Parent's

Choice product contained inorganic arsenic levels averaging 66 ppb. 16

        27.     Lead. While there are no Federal standards for lead in baby foods, the

Subcommittee found "a growing consensus among health experts that lead levels in baby foods

should not exceed 1 ppb." 17

        28.     Independent testing showed that Parent's Choice products contained lead amounts

ranging from 5.2 ppb up to 26.9 ppb. 18




13 Report, p. 43.
14 Report p. 43.
15 Report, p. 51.

16 Report, p. 43

17 Report, p. 21.

18 Report, p. 43.



                                                 7
         Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 8 of 24




        29.       Cadmium. While there are no federal standards for cadmium in baby foods, the

Subcommittee identified proposed and existing cadmium standards including 5 ppb for drinking

water (FDA and EPA).      19


        30.       Independent testing showed that Parent's Choice products contained up to 26.1

ppb ofCadmium. 20

        31.       Mercury. There are also no federal standards for Mercury in baby foods. The

EPA limits mercury in drinking water to 2 ppb."21 Independent testing showed that Parent's

Choice products contained up to 2.05 ppb ofmercury. 22

        32.       The concentrations of Toxic Heavy Metals as reported by the Subcommittee

showed that Walmart is knowingly selling finished Baby Food Products and/or using ingredients

that contained potentially dangerous levels of Toxic Heavy Metals.

C.      Plaintiff and Other Class Members Were Harmed.

        33.       Prior to the release of the Subcommittee Report, Plaintiff and each member of the

proposed Classes purchased one of more Baby Food Products manufactured and ·sold by

Walmart, intending for them to be fed to children and believing that they were of high quality

and safe for children to consume. Plaintiff was unaware that Walmart would sell Baby Food

Products that contained undisclosed dangerous levels of Toxic Heavy Metals.

        34.       Based on Walmart's product labeling and marketing materials, Plaintiff did not

expect, and no reasonable consumer would have expected, that any of Walmart's Baby Food

Products contained Toxic Heavy Metals at unsafe levels.




19 Report, p.   21.
20 Report, p.   43.
21 Report, p.   32.
22 Report, p.   43.
                                                  8
         Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 9 of 24




       35.     Had Plaintiff and the other Class members known that Walmart was selling Baby

Food Products containing Toxic Heavy Metals above levels considered safe for their infants as

revealed in the Subcommittee Report, they never would have purchased Walmart's Baby Food

Products.

       36.     Upon learning that Walmart's Baby Food Products potentially contain Toxic

Heavy Metals at levels considered unsafe for children, Plaintiff no longer believed the Walmart's

Baby Food Products were quality products or safe for consumption by babies and children.

                               CLASS ACTION ALLEGATIONS

       37.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23,

individually and as a representative of all those similarly situated, on behalf of a proposed

nationwide class defined as: All persons in the United States who purchased Walmart's Baby

Food Products (the "National Class"). Excluded from the Class are Walmart, its present and

former parent companies, subsidiaries and affiliates, federal governmental entities and

instrumentalities of the federal government, states and their subdivisions, agencies, and

instrumentalities, and purchasers for resale.

       38.     Plaintiff also brings this action pursuant to Federal Rule of Civil Procedure 23,

individually and as representative of all those similarly situated, on behalf of a proposed

Vermont class defined as: All persons who purchased Walmart's Baby Food Products in the

State of Vermont (the "Vermont Class"). Excluded from the Class are Walmart, its present and

former parent companies, subsidiaries and affiliates, federal governmental entities and

instrumentalities of the federal government, states and their subdivisions, agencies, and

instrumentalities, and purchasers for resale.




                                                 9
        Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 10 of 24




       39.        Plaintiff also brings this action pursuant to Federal Rule of Civil Procedure 23,

individually and as representative of all those similarly situated, on behalf of a proposed

Kentucky class defined as: All persons who purchased Walmart's Baby Food Products in the

State of Kentucky (the "Kentucky Class"). Excluded from the Class are Walmart, its present and

former parent companies, subsidiaries and affiliates, federal governmental entities and

instrumentalities of the federal government, states and their subdivisions, agencies, and

instrumentalities, and purchasers for resale.

       40.        The members of each of the Classes are so numerous that their individual joinder

is impracticable. On information and belief, members of each of the Classes number in the tens

or hundreds of thousands. The precise number of members of each of the Classes and their

addresses are presently unknown to Plaintiff but may be ascertained from grocery and other

records. Class members may be notified of the pendency of this action by mail, email, Internet

postings, and/or publication.

       41.        Common questions of law and fact exist as to all members of each Class and

predominate over questions affecting only individual Class members. Such common questions of

law or fact include:

             a.          Whether Walmart's Baby Food Products contain Toxic Heavy Metals at
                         levels higher than what is considered safe for babies;

             b.          Whether Walmart misrepresented to Plaintiff and the Class members that
                         its Baby Food Products were safe for consumption by babies and did not
                         contain potentially unsafe levels of Toxic Heavy Metals;

             c.          Whether Walmart omitted and concealed the fact that its Baby Food
                         Products contained Toxic Heavy Metals higher than levels considered safe
                         for babies;

             d.          Whether the presence of Toxic Heavy Metals in Walmart's Baby Food
                         Products was a material fact to Plaintiff and Class members;



                                                   10
        Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 11 of 24




             e.           Whether Walmart's conduct violated Vermont's Consumer Protection
                          Act;

              f.          Whether Walmart's conduct violation Kentucky's Consumer Protection
                          Act;

             g.           Whether Walmart breached express or implied warranties to Plaintiff and
                          the Class members; and

             h.           Whether Walmart's conduct resulted in Walmart unjustly retaining a
                          benefit to the detriment of Plaintiff and Class members, and violated the
                          fundamental principles of justice, equity, and good conscience.

       42.         Plaintiff's claims are typical of the claims of the other members of the Classes,

because, among other things, Plaintiff and all Class members suffered the same type of injury,

namely, paying for a product that they otherwise would not have purchased had Walmart

disclosed the presence of Toxic Heavy Metals in its Baby Food Products. Further, there are no

defenses available to Walmart that are unique to Plaintiff.

       43.         Plaintiff is an adequate Class representative because his interests do not conflict

with the interests of the other Class members he seeks to represent, he has retained counsel

competent and experienced in class action litigation, and he and his counsel will prosecute this

action vigorously. The Class members' interests will be fairly and adequately protected by

Plaintiff and his counsel.

       44.         A class action is superior to any other available means for the fair and efficient

adjudication of this controversy, and no unusual difficulties are likely to be encountered in the

management of this class action. The damages or other financial detriment suffered by Plaintiff

and the other members of the Classes individually are relatively small compared to the burden

and expense that would be required to separately litigate their claims against Walmart, so it

would be uneconomical and impracticable for Class members to individually seek redress for

Walmart's wrongful conduct. Even if Class members could afford individual litigation, the court


                                                    11
         Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 12 of 24




system could not. Individualized litigation creates a potential for inconsistent or contradictory

judgments and increases the delay and expense to all parties and the court system. By contrast,

the Class action device presents far fewer management difficulties, and provides the benefits of

single adjudication, economy of scale, and comprehensive supervision by a single court.

                                          COUNTI
                          BREACH OF EXPRESS WARRANTY
                    (On Behalf of the National Class and Each State Class)

        45.     Plaintiff incorporates the allegations in the preceding paragraphs as though fully

set forth herein.

        46.     This cause of action is brought on behalf of the each of the Classes against

Walmart.

        47.     In connection with its sale of Baby Food Products, by and through statements in

labels, publications, package inserts, and other written materials intended for consumers and the

general public, Walmart made certain express affirmations of fact and/or promises relating to its

Baby Food Products to Plaintiff and the Classes, as alleged herein, including that such Baby

Food Products were safe for consumption by infants and fit to be used for their intended purpose.

These express affirmations of fact and/or promises include incomplete warnings and instructions

that purport, but fail, to include the risks associated with use of Baby Food Products containing

Toxic Heavy Metals.

        48.     Walmart advertised, labeled, marketed, and promoted Baby Food Products with

such express affirmations of fact and/or promises in such a way as to induce their purchase or

use by Plaintiff and the Classes, thereby making an express warranty that Baby Food Products

would conform to the representations.




                                                 12
        Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 13 of 24




       49.     Walmart's affirmations of fact and/or promises about Baby Food Products, as set

forth herein, constituted affirmations of fact or promises made by the seller to the buyer, which

related to the goods and became part of the basis of the bargain.

       50.     Despite the express warranties Walmart created with respect to Baby Food

Products, Walmart delivered Baby Food Products to Plaintiff and the Classes that did not

conform to Walmart's express warranties in that such Baby Food Products were defective,

dangerous, and unfit for use, did not contain labels adequately representing the nature of the risks

associated with their use, and were not merchantable or safe for their intended, ordinary, and

foreseeable use and purpose. Specifically, Walmart breached the express warranties by

representing through its labeling, advertising, and marketing materials that its Baby Food

Products were safe, and intentionally withheld information about the contents and risks

associated with use of the Baby Food Products.

       51.     Walmart had sole access to material facts concerning the nature of the risks

associated with its Baby Food Products, as expressly stated on their labels, and knew that

consumers and purchasers such as Plaintiff could not have reasonably discovered that the risks

expressly included in Baby Food Products' labels or other statements about their Baby Food

Products were inadequate and inaccurate. Plaintiff and each member of the Classes have had

sufficient direct dealings with either Walmart or its agents (including distributors, dealers, and

authorized sellers) to establish privity of contract between Walmart, on the one hand, and

Plaintiff and each member of the Classes, on the other hand.

       52.     Walmart's breaches of their express warranties were knowing, intentional and

demonstrated a complete disregard for the promises it had made to Plaintiff and the Class.




                                                 13
         Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 14 of 24




         53.     As a direct and proximate result ofWalmart's breaches of express warranties, as

alleged herein, Plaintiff and the Classes sustained an economic loss in an amount to be proven at

trial.

         54.     As a result ofWalmart's breaches of express warranties, as alleged herein,

Plaintiff and the Classes seek an order awarding compensatory damages and any other just and

proper relief available under the law.

                                           COUNT II
                           BREACH OF IMPLIED WARRANTY
                     (On Behalf of the National Class and Each State Class)

         55.     Plaintiff incorporates the allegations in the preceding paragraphs as though fully

set forth herein.

         56.     This cause of action is brought on behalf of the each of the Classes against

Walmart.

         57.     At all relevant times, Walmart was a merchant with respect to Baby Food

Products that were sold to Plaintiff and members of the Classes and was in the business of selling

such products.

         58.     Each Baby Food Product sold by Walmart comes with an implied warranty that it

will be merchantable and fit for the ordinary purpose for which it would be used.

         59.     Walmart breached its implied warranty of merchantability because its products

were not in merchantable condition when sold.

         60.     Walmart's Baby Food Products are not fit for the ordinary purpose for which they

were sold because they contain Toxic Heavy Metals.

         61.     Plaintiff and members of the Classes were injured as a direct and proximate result

ofWalmart's breaches of implied warranties of merchantability. Plaintiff and members of the



                                                  14
         Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 15 of 24




Classes were damaged as a result of Walmart' s breaches of implied warranties of

merchantability because, had they been aware of the unmerchantable condition of the Baby Food

Products, they would not have purchased such products.

        62.     As a result of Walmart's breaches of implied warranties of merchantability, as

alleged herein, Plaintiff and the Classes seek an order awarding compensatory damages and any

other just and proper relief available under the law.

                                         COUNTIII
                                  UNJUST ENRICHMENT
                    (On Behalf of the National Class and Each State Class)

        63.     Plaintiff incorporates the allegations in the preceding paragraphs as though fully

set forth herein.

        64.     This cause of action is brought on behalf of each of the Classes against Walmart.

        65.     Walmart intended and expected that, as a result of its knowing wrongful acts as

alleged above, Walmart would profit and benefit from sales of Baby Food Products that would

otherwise have not occurred.

        66.     Walmart voluntarily accepted and retained these profits and benefits, knowing full

well that Plaintiff and the other Class members received Baby Food Products that were not of a

quality level that reasonable purchasers expect of foods intended for babies.

        67.     Walmart has been unjustly enriched by its wrongful and deceptive withholding of

benefits to its customers at the expense of Plaintiff and the Class members.

        68.     Principles of equity and good conscience preclude Walmart from retaining these

profits and benefits.




                                                 15
         Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 16 of 24




        69.     As a direct and proximate result ofWalmart's unjust enrichment, Plaintiff and the

Class members suffered injury and seek an order compelling Walmart to disgorge and return to

Plaintiff and the Class members the amounts that each Class member paid to the Walmart.

                                   COUNTIV
           VIOLATION OF THE VERMONT CONSUMER PROTECTION ACT
                           (9 V.S.A. § 2453, ET SEQ.)
                      (On Behalf of the Vermont State Class)

        70.     Plaintiff incorporates the allegations in the preceding paragraphs as though fully

set forth herein.

        71.     This cause of action is brought on behalf of the Vermont Class against Walmart.

Plaintiff and the Vermont class members are "[c]onsumer[s]" within the meaning of9 V.S.A. §

2451a(a), as amended by 2021 Vermont Laws No. 20 (H. 366).

        72.     Walmart is a "[s]eller" within the meaning of9 V.S.A. § 2451a(c), as amended by

2021 Vermont Laws No. 20 (H. 366).

        73.     The Baby Food Products are "goods" within the meaning of 9 V.S.A. § 2451a(b),

as amended by 2021 Vermont Laws No. 20 (H. 366).

        74.     Plaintiff and the Class purchased Baby Food Products from Walmart in reliance

on Walmart's representations regarding the Baby Food Products' safety.

        75.     In the course of its business, Walmart, through its agents, employees, and/or

subsidiaries, engaged in deceptive and unfair business practices and acts in violation of 9 V.S.A.

§ 2453 by knowingly and intentionally misrepresenting, omitting, concealing, or failing to

disclose material facts that its Baby Food Products contained Toxic Heavy Metals at unsafe

levels that rendered them unfit to be used for their intended purpose, as detailed above.

        76.     Specifically, by knowingly and intentionally misrepresenting, omitting,

concealing, or failing to disclose material facts regarding Baby Food Products, as detailed above,


                                                 16
          Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 17 of 24




Walmart engaged in one or more unfair or deceptive acts or practices in the conduct of trade or

commerce, in violation of Vermont Consumer Protection Act, including:

                a.          representing that the Baby Food Products have characteristics, uses,
                            benefits, and qualities which they do not have;

                b.          representing that the Baby Food Products are of a particular standard,
                            quality, and grade when they are not;

                c.          advertising the Baby Food Products with the intent not to sell them as
                            advertised; and

                d.          engaging in any other unconscionable, false, misleading, or deceptive act
                            or practice in the conduct of trade or commerce.

          77.        Walmart's misrepresentations and omissions regarding its Baby Food Products

were disseminated to Plaintiff and the Vermont Class members in a uniform manner.

          78.        Specifically, Walmart's unfair or deceptive acts or practices, including its

misrepresentations, concealments, omissions, or suppressions of material facts, as alleged herein,

had a tendency or capacity to mislead and create a false impression in consumers' minds, and

were likely to and, in fact, did deceive reasonable consumers, including Plaintiff and the

Vermont Class members, that the Baby Food Products are considered safe for consumption by

babies.

          79.        The facts regarding Baby Food Products that Walmart knowingly and

intentionally misrepresented, omitted, concealed, or failed to disclose would be considered

material by a reasonable consumer, and they were, in fact, material to Plaintiff and the Vermont

Class members, who consider such facts to be important to their purchase decisions with respect

to Baby Food Products.

          80.        Plaintiff and the Vermont Class members had no way of discerning that

Walmart's representations were false and misleading, or otherwise learning the facts that



                                                      17
        Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 18 of 24




Walmart had concealed or failed to disclose. Plaintiff and the Vermont Class members did not,

and could not, overcome Walmart's deception on their own.

       81.        Walmart had an ongoing duty to Plaintiff and the Vermont Class members to

refrain from unfair or deceptive practices under the Vermont Consumer Protection Act in the

course of its business. Specifically, Walmart owed Plaintiff and Vermont Class members a duty

to disclose all the material facts concerning Toxic Heavy Metals in Baby Food Products because

it possessed exclusive knowledge, it intentionally failed to disclose the Toxic Heavy Metal

content of Baby Food Products to Plaintiff and the Vermont Class members, and/or it made

representations that were rendered misleading because they were contradicted by known but

withheld facts.

       82.        Plaintiff and the Vermont Class members were aggrieved by Walmart's violations

of the Vermont Consumer Protection Act because they suffered ascertainable loss and actual

damages as a direct and proximate result of Walmart's knowing and intentional

misrepresentations, omissions, concealments, and failures to disclose material facts regarding

Baby Food Products, including that such Baby Food Products contained Toxic Heavy Metals at

levels above those considered safe for consumption by babies and not fit to be used for their

intended purpose. Specifically, Plaintiff and the Vermont Class members purchased Baby Food

Products in reliance on Walmart's misrepresentations, omissions, concealments, and failures to

disclose material facts regarding Baby Food Products. Had Walmart not engaged in the deceptive

acts and practices alleged herein, Plaintiff and other Vermont Class members would not have

purchased the Baby Food Products, and, thus, they did not receive the benefit of the bargain

and/or suffered out-of-pocket loss.




                                                18
        Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 19 of 24




        83.     Walmart' s violations present a continuing risk to Plaintiff and the Vermont Class

members, as well as to the general public. Walmart's unlawful acts and practices complained of

herein affect the public interest.

        84.     Walmart was provided notice of the issues raised in this count and this Complaint

by the Subcommittee Report and other lawsuits filed against it.

        85.     Because Walmart failed to adequately remedy its unlawful conduct within the

requisite time period, Plaintiff seeks all damages and relief to which Plaintiff and the Vermont

Class members are entitled.

        86.     As a result of Walmart's violations of the Vermont Consumer Protection Act, as

alleged herein, Plaintiff and the Vermont Class members seek an order enjoining Walmart's

unfair or deceptive acts or practices and awarding actual damages and any other just and proper

relief available under the Vermont Consumer Protection Act.

                                                COUNTV
              VIOLATION OF THE KENTUCKY CONSUMER PROTECTION ACT
                                       (K.R.S. § 367.170, ET SEQ.)
                                (On Behalf of the Kentucky State Class)
        87.    Plaintiff incorporates the allegations in the preceding paragraphs as though fully

set forth herein.

        88.     This cause of action is brought on behalf of the Kentucky Class against Walmart

pursuant to K.R.S. § 367.220.

        89.     Walmart, Plaintiff, and the Kentucky Class members are "[p]erson[s]" within the

meaning ofK.R.S. § 367.110(1).

        90.     Walmart was and is engaged in "[t]rade" and "commerce" within the meaning of

K.R.S. § 367.110(2).




                                                 19
        Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 20 of 24




       91.        The Kentucky Consumer Protection Act prohibits "Unfair, false, misleading, or

deceptive acts or practices in the conduct of any trade or commerce .... " K.R.S. § 367.170(1).

       92.        In the course of its business Walmart, through its agents, employees, and/or

subsidiaries, violated the Kentucky Consumer Protection Act by knowingly and intentionally

misrepresenting, omitting, concealing, or failing to disclose material facts that its Baby Food

Products contained Toxic Heavy Metals at unsafe levels that rendered them unfit to be used for

their intended purpose, as detailed above.

       93.        Specifically, by knowingly and intentionally misrepresenting, omitting,

concealing, or failing to disclose material facts regarding Baby Food Products, as detailed above,

Walmart engaged in one or more unfair or deceptive acts or practices in the conduct of trade or

commerce, in violation of Kentucky Consumer Protection Act, including:

             a.          representing that the Baby Food Products have characteristics, uses,
                         benefits, and qualities which they do not have;

             b.          representing that the Baby Food Products are of a particular standard,
                         quality, and grade when they are not;

             c.          advertising the Baby Food Products with the intent not to sell them as
                         advertised; and

             d.          engaging in any other unconscionable, false, misleading, or deceptive act
                         or practice in the conduct of trade or commerce.

       94.        Walmart's misrepresentations and omissions regarding its Baby Food Products

were disseminated to Plaintiff and the Kentucky Class members in a uniform manner.

       95.        Specifically, Kentucky's unfair or deceptive acts or practices, including its

misrepresentations, concealments, omissions, or suppressions of material facts, as alleged herein,

had a tendency or capacity to mislead and create a false impression in consumers' minds, and

were likely to and, in fact, did deceive reasonable consumers, including Plaintiff and the



                                                   20
          Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 21 of 24




Kentucky Class members, that the Baby Food Products are considered safe for consumption by

babies.

          96.     The facts regarding Baby Food Products that Walmart knowingly and

intentionally misrepresented, omitted, concealed, or failed to disclose would be considered

material by a reasonable consumer, and they were, in fact, material to Plaintiff and the Kentucky

Class members, who consider such facts to be important to their purchase decisions with respect

to Baby Food Products.

          97.     Plaintiff and the Kentucky Class members had no way of discerning that

Walmart's representations were false and misleading, or otherwise learning the facts that

Walmart had concealed or failed to disclose. Plaintiff and the Kentucky Class members did not,

and could not, overcome Walmart's deception on their own.

          98.     Walmart had an ongoing duty to Plaintiff and the Kentucky Class members to

refrain from unfair or deceptive practices under the Kentucky Consumer Protection Act in the

course of its business. Specifically, Walmart owed Plaintiff and Kentucky Class members a duty

to disclose all the material facts concerning Toxic Heavy Metals in Baby Food Products because

it possessed exclusive knowledge, it intentionally failed to disclose the Toxic Heavy Metal

content of Baby Food Products to Plaintiff and the Kentucky Class members, and/or it made

representations that were rendered misleading because they were contradicted by known but

withheld facts.

          99.     Plaintiff and the Kentucky Class members were aggrieved by Walmart's

violations of the Kentucky Consumer Protection Act because they suffered ascertainable loss and

actual damages as a direct and proximate result of Walmart's knowing and intentional

misrepresentations, omissions, concealments, and failures to disclose material facts regarding



                                                 21
        Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 22 of 24




Baby Food Products, including that such Baby Food Products contained Toxic Heavy Metals at

levels above those considered safe for consumption by babies and not fit to be used for their

intended purpose. Specifically, Plaintiff and the Kentucky Class members purchased Baby Food

Products in reliance on Walmart's misrepresentations, omissions, concealments, and failures to

disclose material facts regarding Baby Food Products. Had Walmart not engaged in the deceptive

acts and practices alleged herein, Plaintiff and other Kentucky Class members would not have

purchased the Baby Food Products, and, thus, they did not receive the benefit of the bargain

and/or suffered out-of-pocket loss.

        100.    Walmart's violations present a continuing risk to Plaintiff and the Kentucky Class

members, as well as to the general public. Walmart's unlawful acts and practices complained of

herein affect the public interest.

        101.    Walmart was provided notice of the issues raised in this count and this Complaint

by the Subcommittee Report and other lawsuits filed against it.

        102.    Because Walmart failed to adequately remedy its unlawful conduct within the

requisite time period, Plaintiff seeks all damages and relief to which Plaintiff and the Kentucky

Class members are entitled.

        103.    As a result ofWalmart's violations of the Kentucky Consumer Protection Act, as

alleged herein, Plaintiff and the Kentucky Class members seek an order enjoining Walmart's

unfair or deceptive acts or practices and awarding actual damages and any other just and proper

relief available under the Kentucky Consumer Protection Act.




                                                22
        Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 23 of 24




                                  DEMAND FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seek

a judgment against Walmart, as follows:

              a.     For an order certifying the Classes under Rule 23 of the Federal Rules of
                     Civil Procedure and naming Plaintiff as representative of the Classes as set
                     forth above and appointing Plaintiffs attorneys as Class Counsel;

              b.     For an order finding in favor of Plaintiff and the Classes on all counts
                     asserted herein;

              c.     For an order enjoining Walmart from selling Baby Food Products until the
                     higher and/or unsafe levels of Toxic Heavy Metals are removed or full
                     disclosure of the presence of Toxic Heavy Metals appears on all labels,
                     packaging, and advertising;

              d.     For an order enjoining Walmart from selling Baby Food Products while in
                     any manner suggesting or implying that they are healthy, nutritious, and
                     safe for consumption;

              e.     For an order requiring Walmart to engage in a corrective advertising
                     campaign and engage in any further necessary affirmative injunctive
                     relief, such as recalling existing products;

              f.     For damages in amounts to be determined by the Court and/or jury;

              g.     For prejudgment interest on all amounts awarded;

              h.     For an order ofrestitution and all other forms of equitable monetary relief;
                     and

              1.     For an order awarding Plaintiff and the Classes their reasonable attorneys'
                     fees and expenses and costs of suit.




                                              23
        Case 3:21-cv-00182-DPM Document 1 Filed 08/31/21 Page 24 of 24




Dated: August 31, 2021              Respectfully submitted,




                                      eph ie Egner Smit , Ark. ar No. 2004119
                                    ROB RTS LAW FIRM US, PC
                                    20 Rahling Circle
                                    Little Rock, Arkansas 72223
                                    Telephone: (501) 821-5575
                                    stephaniesmith@robertslawfirm.us

                                    William E. Hoese, pro hac vice forthcoming
                                    Douglas A. Abrahams, pro hac vice forthcoming
                                    Craig W. Hillwig, pro hac vice forthcoming
                                    Barbara Gibson, pro hac vice forthcoming
                                    Aarthi Manohar, pro hac vice forthcoming
                                    KOHN, SWIFT & GRAF, P.C.
                                    1600 Market Street, Suite 2500
                                    Philadelphia, PA 19103
                                    Telephone: (215) 238-1700
                                    whoese@kohnswift.com
                                    dabrahams@kohnswift.com
                                    chillwig@kohnswift.com
                                    bgibson@kohnswift.com
                                    amanohar@kohnswift.com

                                    David H. Fink, pro hac vice forthcoming
                                    Nathan J. Fink, pro hac vice forthcoming
                                    FINK BRESSACK
                                    38500 Woodward Ave; Suite 350
                                    Bloomfield Hills, MI 48304
                                    Telephone: (248) 971-2500
                                    dfink@finkbressack.com
                                    nfink@finkbressack.com

                                    Attorneys for Plaintiff




                                      24
